Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2022 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 12, 2022 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tani (US PN 8,603,928) in view of any one of USPN 6,015,765, USPN 4,867,544, USPN 4,708942, US Pub 20150038314, USPN 4,801442, JP62265105, JP62226820 or JP01141833.
Regarding claims 1-2, 4-6: Tani teaches chalcogenide glass containing a composition that can overlap with that of claims 1-2 and 4-6 (see abstract, Col. 1, line 44-67, Col. 3, lines 5-7) providing for a prima facie case of obviousness absent a showing of unexpected results (MPEP 2144.05).  
Tani fails to explicitly teach the glass having less than 8ppm oxygen, however, Tani’s glass is chalcogenide glass and as it is well known and desired in the art of chalcogenide glasses to keep oxygen out of such glasses, remove oxygen in such glasses and even for such glasses to be oxygen free (i.e. 0ppm) (see 6,015,765, USPN 4,867,544, USPN 4,708942, US Pub 20150038314, US PN 4,801442, JP62265105, JP62226820 or JP01141833), it would have been obvious to one having ordinary skill at the time of invention to modify Tani to include keeping oxygen out of or even removing the oxygen to obtain a desirable oxygen free glass (0ppm).
Regarding claim 8 and 9: An optical element comprises the chalcogenide glass and IR sensors in which the element is used (see for example Col. 3, lines 47-51). 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tani (US PN 8,603,928) and any one of USPN 6,015,765, USPN 4,867,544, USPN 4,708942, US Pub 20150038314, USPN 4,801442, JP62265105, JP62226820 or JP01141833 as applied to claim 1 in view of in view of either one of Terukazu (JP2003192362) or Nguyen (US Pub 20150344342).
Regarding claim 7: Although Tani does not explicitly disclose their material being free of striae as claimed, they do not exclude such a limitation and instead only generally teaches a chalcogenide glass material used for IR applications (see entire document). As Terukazu and Nguyen, who each similarly disclose a chalcogenide glass material used for IR applications, disclose that it is desirable for the inside of chalcogenide glasses to be free of striae (see entire disclosures), it would have been obvious to one having ordinary skill at the time of invention to modify Tani to make the inside of their glasses free of striae according to Terukazu or Nguyen in order to obtain a desirable chalcogenide glass material.  
	
Response to Arguments
Applicant’s arguments filed July 27, 2022 have been considered but are moot in view of new grounds of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784